ICJ_077_ArbitrationUNHQAgreement_UNGA_NA_1988-04-26_ADV_01_NA_01_FR.txt. 37

OPINION INDIVIDUELLE DE M. ODA
[Traduction]

1. Jai voté pour l’avis consultatif, mais seulement après avoir quelque
peu hésité, et j’estime qu’il est de mon devoir de juge de m’en expliquer. Je
suis, en effet, convaincu qu’un aspect important du différend existant
entre l'Organisation des Nations Unies et les Etats-Unis aurait dû être mis
plus clairement en évidence à la fois dans la requête soumise par l’Assem-
blée générale et dans l’argumentation de la Cour.

2. Il importe de noter dès le départ qu’il n’existe guère de divergences
de vues entre l'Organisation des Nations Unies et les Etats-Unis en ce qui
concerne les dispositions pertinentes de fond de l’accord de siège de 1947,
à savoir les sections 11 à 13. Bien que, dans la présente controverse, la
première référence expresse aux sections 11, 12 et 13 remonte, du moins à
la connaissance de la Cour, à la déclaration faite par le porte-parole du
Secrétaire général le 22 octobre 1987 (conférence de presse quotidienne de
l'Organisation des Nations Unies), il est raisonnablement permis de
penser que non seulement l'Organisation des Nations Unies mais aussi les
Etats-Unis ont toujours eu ces dispositions à l’esprit lorsqu'ils ont consi-
déré les conséquences que pouvait avoir pour les intérêts de l’Organisa-
tion des Nations Unies la proposition de loi visant à rendre illégaux l’éta-
blissement ou le maintien d’un bureau de l'Organisation de libération de
la Palestine dans les limites de la juridiction des Etats-Unis.

3. Dès janvier 1987, le secrétaire d’Etat Shultz, dans la lettre qu’il a
adressée le 29 janvier 1987 au sénateur Dole ainsi que dans une lettre du
même jour à M. Kemp, membre de la chambre des représentants, a fait
connaître son interprétation de l’accord de siège dans les termes suivants:

«Les Etats-Unis ont fait clairement savoir que les membres du per-
sonnel de la mission d’observation de l’'OLP ne sont présents aux
Etats-Unis qu’en qualité de « personnes invitées » par l'Organisation
des Nations Unies, au sens de l’accord de siège. Donc, nous avons
l'obligation d’autoriser les membres du personnel de la mission d’ob-
servation de l’OLP à entrer et à demeurer aux Etats-Unis pour s’ac-
quitter de leurs fonctions officielles au Siège de l'Organisation des
Nations Unies...» (Congressional Record, vol. 133, n° 78, p. S6449.)

Dans une lettre qu’il a adressée le 13 octobre 1987 au représentant perma-
nent des Etats-Unis, le Secrétaire général de l'Organisation des Nations
Unies, se référant à la position du secrétaire d’Etat (citée ci-dessus), lui a
nettement fait savoir que la «législation [envisagée est] contraire aux obli-
gations qui découlent de l'accord de siège». Dans une lettre, datée du
27 octobre 1987, le représentant permanent des Etats-Unis auprès de
l'Organisätion des Nations Unies a répondu en ces termes au Secrétaire
général de l'Organisation des Nations Unies:

29
ACCORD RELATIF AU SIÈGE (OP. IND. ODA) 38

«Le gouvernement s’est fermement opposé à la fermeture de la
mission d’observation de l'Organisation de libération de la Palestine
auprès de l’Organisation des Nations Unies. Je tiens à vous assurer
que le gouvernement demeure hostile à ce projet de loi...»

Dans une lettre du 7 décembre 1987 adressée au représentant permanent
des Etats-Unis, le Secrétaire général de l'Organisation des Nations Unies
a réaffirmé la position de l’Organisation et a noté qu’elle «coïncidait »
avec la position adoptée par le Gouvernement des Etats-Unis dans la
lettre du secrétaire d’Etat du 29 janvier 1988.

4. Le 14 octobre 1987, quand l’observateur de l’OLP a porté la question
à l’attention du comité des relations avec le pays hôte de l'Organisation
des Nations Unies, le représentant des Etats-Unis a immédiatement réagi
dans les termes suivants:

«de l’avis de l’exécutif, la fermeture de la mission de l’OLP ne serait
pas conforme aux obligations du pays hôte en vertu de l’accord de
siège» (A/42/26, Rapport du comité des relations avec le pays hôte,
p. 12).

D’après le rapport du comité, il n’a été fait mention d’aucune disposition
particulière de l’accord de siège qui aurait pu être mise en cause. Cepen-
dant, on peut raisonnablement penser que, dans sa réponse, le représen-
tant des Etats-Unis avait à l’esprit les sections 11, 12 et 13 de Paccord.

5. Dans sa résolution 42/210 B du 17 décembre 1987, l’Assemblée
générale a exprimé l’avis non seulement que

«la mesure envisagée [aux] Etats-Unis d’ Amérique … pourrait empé-
cher le maintien des installations de la mission ... d’observation de
[POLP] … lesquelles lui permettent de s’acquitter de ses fonctions
officielles »,

mais aussi que la mission d’observation de l’OLP était couverte par les
dispositions de l’accord de siège et elle a prié les Etats-Unis

« de respecter les obligations que lui impose l’accord relatif au siège
et. de s’abstenir de prendre toute mesure qui empécherait la mission
… d'observation de [’OLP] de s’acquitter de ses fonctions offi-
cielles ».

Lorsque le projet concernant cette résolution a été examiné à la Sixième
Commission, le représentant des Etats-Unis s’est exprimé comme suit le
25 novembre 1987:

«le secrétaire d’Etat des Etats-Unis a déclaré que la fermeture de
cette mission constituerait une violation des obligations des Etats-
Unis en vertu de l’accord de siège » (A/C.6/42/SR.58, p. 2).

Dès janvier 1988, le représentant permanent par intérim des Etats-Unis,

30
ACCORD RELATIF AU SIÈGE (OP. IND. ODA) 39

dans la lettre qu’il a adressée le 5 du même mois au Secrétaire général de
l'Organisation des Nations Unies, n’a pas hésité à déclarer que les disposi-
tions concernant la mission d'observation de l’'OLP «si elles étaient appli-
quées ... seraient contraires à nos obligations juridiques internationales
découlant de l’accord de siège avec l'Organisation des Nations Unies».

6. Il était donc tout à fait clair qu’en ce qui concerne «l'interprétation
ou l'application» des sections 11 à 13 de l’accord il n’y avait aucune diver-
gence de vues, les deux parties reconnaissant que la fermeture par la
contrainte du bureau de l’OLP serait contraire aux obligations internatio-
nales que les Etats-Unis assumaient en vertu de l’accord. Les positions des
Etats-Unis et de l’Organisation des Nations Unies n’ont divergé que
lorsque le Congrès a finalement adopté, les 15 et 16 décembre 1987, la loi
contre le terrorisme, qui constituait le titre X de la loi d’ouverture de cré-
dits pour les affaires étrangéres, exercices budgétaires 1988 et 1989, que le
président des Etats-Unis a promulguée, avec les autres titres de cette loi, le
22 décembre 1987. Je dois 4 nouveau faire observer que la divergence de
vues entre l’Organisation des Nations Unies et les Etats-Unis ne portait
pas sur la question de savoir si la fermeture par la contrainte du bureau
violerait ou non l’accord de siège, mais plutôt sur la question de savoir
quelle mesure prise dans le cadre du système juridique interne des Etats-
Unis équivaudrait à la fermeture par la contrainte du bureau de ?OLP à
New York, mesure que les deux parties considéraient comme une viola-
tion de l’accord. Cette divergence de vues semble être apparue vers la fin
de 1987 ou au début de 1988.

7. Lorsque le projet (qui devait devenir la résolution 42/210 B de l’As-
semblée générale) a été mis aux voix à la Sixième Commission le 11 dé-
cembre 1987, le représentant des Etats-Unis a indiqué pourquoi il n’avait
pas participé au vote, en précisant que le vote sur la résolution était «su-
perflu et inopportun puisqu'il porte sur une question que le Gouverne-
ment des Etats-Unis est encore en train d’étudier» (A/C.6/42/SR.62,
p. 4). Lorsque le projet proposé par la Sixième Commission a été adopté
en séance plénière par l’Assemblée générale, le 17 décembre 1987, et est
devenu la résolution 42/210B, le représentant des Etats-Unis, qui une
nouvelle fois n’a pas participé au vote, a exposé encore la position des
Etats-Unis (A/42/PV.98, p. 8). Par ailleurs, dans une lettre qu’il a adressée
le 7 décembre 1987 au représentant permanent des Etats-Unis, le Secré-
taire général de l'Organisation des Nations Unies a demandé confirmation

«que même si la loi envisagée est adoptée, les arrangements actuel-
lement en vigueur en ce qui concerne la mission d’observation de
VOLP ne seront ni restreints ni autrement affectés ».

Le Secrétaire général a déclaré:

« Faute d’une telle assurance, il s’avérerait qu’un différend existe
entre l'Organisation des Nations Unies et les Etats-Unis quant à l’in-
terprétation ou à l'application de l’accord de siège »

et a précisé qu’à défaut de cette assurance il se «verrait dans l’obligation

31
ACCORD RELATIF AU SIÈGE (OP. IND. ODA) 40

d’entamer la procédure de règlement des différends prévue à la section 21
de l'accord». Cette position a été réaffirmée par le Secrétaire général de
l'Organisation des Nations Unies dans une lettre datée du 14 janvier 1988,
adressée au représentant permanent des Etats-Unis.

8. L'Organisation des Nations Unies a déclaré que des négociations —
préalable indispensable pour qu’un différend puisse être soumis à un ar-
bitrage obligatoire en vertu de la section 21 de l’accord de siège — avaient
débuté le 7 janvier 1988, mais leur objet reste mal connu. Ce qui est clair,
c’est que le Secrétaire général a estimé qu’il n’avait pas reçu l’assurance,
qu’il avait demandée, au cours d’une réunion tenue le 12 janvier 1988,
que les arrangements en vigueur concernant la mission d’observation
de l'OLP seraient maintenus. On est doublement fondé à en déduire qu’il
n’y a pas eu de négociations sur «l'interprétation ou l'application » des sec-
tions 11, 12 et 13 mais de simples consultations au cours desquelles l’Orga-
nisation des Nations Unies semble avoir cherché à plusieurs reprises à
obtenir des Etats-Unis l’assurance que, compte tenu de la concordance de
vues des parties concernant ces sections, le bureau de l’OLP ne serait pas
fermé en dépit de la promulgation de la loi contre le terrorisme. Par ailleurs,
la position adoptée par les Etats-Unis lors de ces consultations était que

«la loi en question n’avait pas encore été appliquée et que l’exécutif
continuait d'évaluer la situation en vue d’une éventuelle non-appli-
cation de cette loi» (exposé écrit du Secrétaire général de l’Organisa-
tion des Nations Unies).

Ainsi, au cours d’une série de consultations, les Etats-Unis ont estimé que
la situation qui existait alors ne relevait pas de la section 21 de l’accord;
l'Organisation des Nations Unies, pour sa part, a maintenu que la pro-
cédure de règlement des différends prévue à la section 21 devait être
appliquée. Les discussions ont porté sur l’applicabilité et, partant, sur
Papplication de la section 21, autrement dit de la clause compromis-
soire elle-méme.

9. En conséquence, il n’y a jamais eu de différend manifeste entre l’Or-
ganisation des Nations Unies et les Etats-Unis sur le point de savoir com-
ment les sections 11 à 13 de l’accord devaient être «interprétées ou appli-
quées ». Certes, il n’est pas exclu que les Etats-Unis soutiennent plus tard
que la fermeture par la contrainte du bureau de la mission d’observation de
VPOLP ne serait pas contraire aux dispositions de l’accord, mais il n’en de-
meure pas moins que l'Organisation des Nations Unies et les Etats-Unis
se sont presque accordés à reconnaître que sa fermeture par la contrainte
constituerait une violation de ces dispositions. Or «l’ Attorney General des
Etats-Unis a jugé qu’il est tenu par la loi de 1987 contre le terrorisme de
fermer le bureau » de la mission d’observation de l’OLP (lettre du 11 mars
1988 adressée par le représentant permanent par intérim des Etats-Unis
au Secrétaire général de l’Organisation des Nations Unies). La véritable
question qui se posait à l’Organisation avait trait à la structure constitu-
tionnelle des Etats-Unis qui permettait manifestement de donner effet a
une loi interne en violation des droits d’une autre partie 4 un traité conclu

32
ACCORD RELATIF AU SIÈGE (OP. IND. ODA) 41

par les Etats-Unis, et cela « quelles que soient les obligations que les Etats-
Unis pourraient avoir au titre de l'accord» (lettre précitée) ou «quelles
que puissent être les obligations juridiques internationales des Etats-
Unis en vertu de l’accord de siège» (exposé écrit des Etats-Unis), ou
indépendamment de «interprétation ou l’application de l’accord»;
les Etats-Unis faisaient apparemment valoir que «le Congrès a le pou-
voir d’abroger les traités et de ne pas tenir compte du droit international
aux fins du droit interne» ou que, en l’occurrence, «le Congrès a décidé,
indépendamment du droit international, d’interdire la présence de tous
les bureaux de l’'OLP aux Etats-Unis, y compris la présence de la mission
d'observation de l’OLP auprès de l’Organisation des Nations Unies»
(conférence de presse du département d’Etat du 11 mars 1988).

10. Je ne veux pas dire que, dans la présente affaire, la Cour a été priée
d’examiner cette question, qui constitue un aspect fondamental du main-
tien de la suprématie du droit international dans le cadre de son applica-
tion interne. Cependant, il faut bien voir qu’en posant la question dont
nous sommes actuellement saisis et qui procède de l’idée que «la sec-
tion 21 de l’accord [de siège] constitue la seule voie de recours existant sur
le plan juridique pour régler ce différend » (résolution 42/230 de l’Assem-
blée générale du 23 mars 1988 (les italiques sont de moi)), l’Assemblée
générale a remis à plus tard les véritables questions qui se sont posées à
l'Organisation des Nations Unies et qui, j'en suis certain, ne pourront en
définitive être réglées par la simple soumission à l’arbitrage d’un différend
limité à l’interprétation ou à l'application des sections 11 à 13 de l’accord
de siège; en effet, les véritables questions que soulève le différend ne por-
tent pas sur l'interprétation ou l'application de l’accord de siège, mais sur
le point de savoir si, sur le plan de l’exécution, la primauté devra être ac-
cordée à l’interprétation ou à l’application incontestée de cet accord ou à
la loi contre le terrorisme telle que l’a interprétée l’ Attorney General des
Etats-Unis. Ce qui me gêne, c’est que la question que la Cour a dû exa-
miner n’est pas celle à laquelle il aurait été le plus utile qu’elle réponde
pour tenir compte des profondes inquiétudes exprimées par l’Assemblée
générale. Il se trouve que la Cour a affirmé la prééminence, dans les cir-
constances de l'affaire, du droit international mais n’a ni entendu ni exa-
miné d’argument circonstancié sur ce point crucial.

(Signé) Shigeru Opa.

33
